Citation Nr: 0502163	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  04-00 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel

INTRODUCTION

The veteran had military service from June 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  Since that 
time, the RO in Cleveland, Ohio has processed the claim.  
This case was remanded in April 2004 to schedule the veteran 
for a travel Board hearing.  The veteran testified before the 
undersigned at a hearing held at the RO in September 2004.


FINDING OF FACT

The veteran's PTSD is productive of total occupational and 
social impairment during the entire appeal period.


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for PTSD 
have been met during the entire appeal period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the August 2002 rating decision from which the current 
appeal originates.  He was provided with a statement of the 
case in January 2004, and thereafter perfected his appeal 
with respect to the initial rating assignable his PTSD.  
After reviewing the record, the Board finds that VA has 
fulfilled the notice obligations of 38 U.S.C.A. § 5103(a).  
The Board notes in this regard that the RO apparently failed 
to consider, in the statement of the case or any supplemental 
statement of the case, records from the Social Security 
Administration (SSA), most of which were added to the claims 
file in June 2003.  In light of the disposition of the 
veteran's case as described below, however, the Board finds 
that remand of the case to allow the RO to consider those 
records is not warranted.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  
38 U.S.C.A. § 5103A.  The Board notes that the veteran has 
not been afforded a VA examination since the May 2001 
examination which was conducted in connection with his 
original claim for service connection.  The veteran's 
representative has requested that the veteran undergo another 
VA examination, as well as a social and industrial survey.  
Given the disposition of the veteran's claim below, the Board 
finds that no further development is required in the instant 
case.
 
In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a) or 
38 C.F.R. § 3.159.  Therefore, the veteran has not been 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service-connected PTSD.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Compare Francisco, supra.  In Fenderson, the United States 
Court of Appeals for Veterans Claims (Court) also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.



Factual background

Briefly, as noted in the Introduction, the veteran's period 
of service ended in May 1971.  In August 2002 service 
connection was granted for PTSD, evaluated as 30 percent 
disabling effective November 21, 2000; other than for the 
assignment of a temporary total evaluation effective from 
June 18, 2001, to July 31, 2001, the 30 percent rating has 
remained in effect since that time. 

Service medical records show that the veteran was evaluated 
for experiencing depressed moods and an inability to perform 
his work; he explained that his difficulties were associated 
with his remembrance of a pre-service event.  The veteran's 
service personnel records show that his awards and 
decorations include the Combat Action Ribbon.

The report of a June 1975 VA examination shows that the 
veteran reported holding several jobs since service.  He 
reported that he recently stopped drinking alcohol, but that 
he still used illicit substances.  His reported symptoms 
included frequent depression, thoughts of harming himself, 
nervousness, and irritability.  He reported having friends.  
The examiner diagnosed the veteran with a personality 
disorder, as well as with alcoholism and drug abuse with some 
features of an anxiety reaction.

On file are VA treatment records for September 2000 to 
December 2003.  The records show that the veteran presented 
in September 2000 with complaints of intermittent depression, 
irritability and flashbacks; he indicated that he was 
bothered by certain pre- and post-service experiences, and 
that he tended to avoid interacting with strangers.  He 
reported that he had worked for the same company for 15 
years, but recently started missing work because of a lack of 
interest; he indicated that he planned on joining a business 
his spouse was trying to initiate.  He denied any suicidal or 
homicidal ideation, and reported that he did not use alcohol, 
but occasionally used marijuana and valium.  Mental status 
examination showed that he had a depressed mood and an 
intense affect.  He was coherent and relevant and his 
judgment was described as fair.  The veteran was assigned a 
Global Assessment of Functioning (GAF) score of 65.

Thereafter, the treatment records document that he was 
diagnosed with PTSD.  His psychiatric complaints included 
nightmares, sleep problems, intrusive thoughts, 
hypervigilance, impulsiveness, impaired concentration, and 
social isolation.  He also reported experiencing increased 
stress in coping with his daughter's return to the household 
with her children.  Mental status examination disclosed that 
his affect ranged from calm to flat and blunted.  His mood 
ranged from euthymic to dysthymic.  His judgment was 
described at times as good, and at other times as inadequate.  
He usually denied any suicidal or homicidal ideations (other 
than with respect to his son-in-law), and consistently denied 
any hallucinations or delusions.  He was alert and oriented, 
with intact memory function.  He was coherent and logical, 
and typically was adequately groomed and dressed.  His GAF 
scores ranged from 45 to 65.

The records show that the veteran in October 2000 was sent 
home from work after experiencing panic attacks.  He was 
placed on a leave of absence for several months following the 
panic attacks, but shortly after returning to work 
experienced difficulties with his supervisor (receiving a 
reprimand in March 2001) and soon was placed on disability 
retirement status.  The veteran was psychiatrically 
hospitalized in June 2001 and January 2002, resulting in 
assigned GAF scores of 45; during his June 2001 
hospitalization he reported that he had thrown objects at 
people during bouts of anger.  The records thereafter show 
that he would decompensate on rare occasions, but that his 
overall symptomatology tended to improve with the use of 
medications.  The records also show that the veteran would 
occasionally relapse into drinking alcohol and using 
marijuana.  Treatment records for 2003 show that he was 
attending church.  He also reported fighting with his spouse 
over finances.  Mental status examination at that time showed 
that he was alert and oriented, and casually dressed and 
groomed.  He exhibited hypoactive psychomotor activity with a 
euthymic mood and restrictive affect.  He denied any 
hallucinations or delusions, or any suicidal or homicidal 
ideation.  His memory was intact and his judgment was 
described as good.

On file are records from the Social Security Administration  
which show that the veteran is considered disabled by that 
agency as of October 2000 based on anxiety and depression.  A 
January 2003 decision by an Administrative Law Judge (ALJ) 
employed by the SSA indicates that the veteran had PTSD 
associated with major depression and anxiety.  The ALJ noted 
that the veteran had returned to work as a welder from 
January to March 2001, but was unable to continue working in 
light of his psychiatric impairment.  The ALJ determined that 
the veteran's history of substance abuse was not a material 
factor contributing to the veteran's disability.

The SSA records contain July 2001 statements by a VA 
physician and a VA psychologist.  The physician indicates 
that the veteran's symptoms currently prevented him from 
being a productive worker in any environment.  The VA 
psychologist indicates that the veteran's level of anxiety 
and depression rendered him unable to return to work at that 
time; he assigned a GAF score of 45.

The report of a January 2002 psychological evaluation of the 
veteran performed in connection with the veteran's SSA claim 
indicates that his ability to relate to others is moderately 
impaired; that his ability to withstand the stress of daily 
work activity is moderately to markedly impaired; and that 
his ability to understand, remember, and follow instructions 
is minimally impaired.  The veteran was assigned a GAF score 
of 48, based on his PTSD.  A February 2002 evaluation report 
by a psychologist indicates that the veteran was able to 
adapt to stress on a limited basis where changes are not 
dramatic or unexpected.  The veteran was considered able to 
adjust to stressful situations on his own terms provided his 
environment was flexible.

The SSA records lastly contain the reports of June 2002 and 
August 2002 evaluations of the veteran by his treating VA 
physician.  The referenced physician concluded that the 
veteran exhibited moderate to marked impairment in 
understanding, memory functions, concentration, and 
adaptation skills; and marked to extreme (i.e. no useful 
ability to function) impairment in social interaction.  He 
also found that the veteran's substance abuse history did not 
impact the above assessment.  The physician concluded that 
the veteran was not able to sustain work activity.

Of record is a March 2001 correspondence to the veteran from 
his former employer.  The correspondence memorialized two 
recent counseling sessions with the veteran for poor 
productivity and unwillingness to "put in an honest day's 
work."  The correspondence noted that the veteran was taking 
more than twice as long as expected to perform his job, but 
that he had shown the ability to quicken his pace when 
necessary.  He was advised that failure to demonstrate 
improvement in performance would result in disciplinary 
action or termination of employment.

The veteran was afforded a VA examination in May 2001, which 
did not include a review of the claims file.  The veteran 
reported using marijuana on a daily basis since 1995, 
although he claimed that he recently quit, and he denied any 
other substance abuse.  The veteran explained that he had 
worked as a welder for the same company for 15 years, but 
that he was currently on sick leave and had missed work on a 
number of occasions.  He denied any family problems.  His 
psychiatric symptoms included depression, lack of interest, 
and difficulty in coping with stress.  He noted that his 
thoughts related both to traumatic pre-service and service 
incidents.  On mental status examination he was casually 
dressed and groomed.  His speech was coherent and relevant, 
with no indication of a thinking disturbance.  His thought 
content was occupied by worries, including with respect to 
work.  His mood was depressed, but he was oriented and 
cognitively intact.  He evidenced some anxiety.  The examiner 
concluded that the veteran's reported stressor events were 
insufficient to justify a diagnosis of PTSD, and instead 
concluded that the veteran had a defective personality with 
inadequate traits and an addictive tendency.  The examiner 
diagnosed dysthymic disorder and marijuana abuse in two-week 
remission.  The examiner assigned the veteran a GAF score of 
60.

The veteran was afforded a hearing before a decision review 
officer at the RO in November 2002, at which time he 
testified that he had been unemployed for two years, and last 
worked as a fitter/welder.  He indicated that he had left 
work after the sudden onset of psychiatric symptoms including 
memory lapses and explosive outbursts, and he indicated that 
he was currently on long-term disability retirement from that 
employer; he denied seeking any other position following his 
retirement.  He described his family relationships as good, 
but explained in essence that he did not socialize outside of 
his family.  He indicated that he no longer used alcohol, but 
still occasionally smoked marijuana.  The veteran clarified 
that his spouse never did start a business he was able to 
join.  The veteran testified that he went to church with a 
friend and attended group counseling sessions. 

On file is a November 2002 statement by a VA physician who 
indicates that he has treated the veteran since October 2000 
for PTSD.  The physician indicates that the veteran also 
suffers from severe depression and is unable to be employed 
on account of the stressors involved with work.

Received in May 2004 are statements from two acquaintances of 
the veteran, and one statement from his sister.  
Collectively, the statements provide lay observations of the 
veteran's psychiatric condition.

At his September 2004 hearing before the undersigned, the 
veteran testified that he had worked as a fitter/welder for 
16 years before ceasing employment; he explained that he left 
the position on account of a mental breakdown during which 
time he at one point threw an object at his supervisor.  He 
explained that he took a leave of absence after the first 
mental breakdown, but that he experienced a second mental 
breakdown shortly after returning to work.  He testified that 
his current symptoms included daily depression and feelings 
of isolation, as well as panic attacks twice a week and 
anxiety attacks four times a week.  The veteran also 
testified that he was unable to finish projects straight 
through, and required an extensive amount of time to complete 
any project.  He described his family relationships as 
essentially stable, although his spouse testified that his 
relationships with his children were problematic.  The 
veteran's spouse also testified that she assumed 
responsibility for family finances, in order to avoid placing 
stress on the veteran.  She also indicated that the veteran 
sometimes experienced hygiene issues and memory problems.

Analysis

The RO rated the veteran's PTSD as 30 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that code, a 
30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation  normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The Board initially notes that the veteran has a history of 
psychiatric disorders other than PTSD, including alcohol and 
substance dependence.  Service connection is not in effect 
for any psychiatric disability other than PTSD (and 
associated anxiety and depression), but the Board notes that 
there is no medical opinion of record that directly addresses 
which psychiatric symptoms are not associated with the 
veteran's PTSD.  Accordingly, the Board, in addressing the 
proper evaluation assignable for the veteran's PTSD, will 
consider all of the veteran's psychiatric symptoms as if they 
are a part of the veteran's service-connected disorder.  See 
Mittleider v. West, 11 Vet. App 181 (1998).

The Board notes that the May 2001 examiner assigned the 
veteran a GAF score of 60, but that his treating physicians 
have assigned GAF score ranging from 45 to 65 (predominantly 
below 50), and the SSA psychologist assigned a GAF score of 
48.  Global Assessment of Functioning scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).  GAF scores 
ranging between 41 and 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores ranging between 51 to 60 reflect 
more moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.

Review of the evidence of record discloses that while the 
veteran was employed on a steady basis until 2000, in the 
latter part of 2000 he began experiencing psychiatric 
symptoms and difficulty in performing his job which (after 
the onset of panic attacks) led to an initial short leave of 
absence, and then to disability retirement a short time after 
returning to work in January 2001.  While his employer 
appeared initially to attribute his difficulties to laziness, 
that employer apparently did thereafter place him in long 
term disability retirement status.  In addition, the SSA has 
determined that the veteran is disabled for that agency's 
purposes on account of his PTSD and related symptomatology.  

Although the May 2001 examiner concluded that the veteran did 
not have PTSD, he did so without reviewing the claims file, 
and moreover based his conclusion not on the absence of 
symptomatology, but rather on the absence of what he believed 
was a sufficiently traumatic event.  Unfortunately, the 
veteran was never afforded a second VA examination, even 
after records from the SSA were obtained.  Nevertheless, the 
SSA records themselves include assessments by the veteran's 
treating VA physicians and psychologists as to the impairment 
caused by PTSD.  They all agree that the veteran's PTSD 
renders him unemployable, at least at the current time, and 
that his PTSD alone causes moderate to marked impairment in 
understanding, memory functions, concentration, and 
adaptation; and marked to extreme impairment in social 
interaction.  The GAF scores assigned the veteran are 
predominantly consistent with serious impairment in social, 
occupational or school functioning.  

Although VA treatment records show that the veteran's PTSD 
symptoms do respond well to medication, and that he maintains 
a good relationship with his immediate family and is able to 
attend group counseling sessions, the records also show that 
his PTSD symptoms persist, and combine to impair his ability 
to handle the stress required of working.  In addition, the 
veteran has reported to his treating physicians and VA that 
he threw an object at a supervisor on at least one occasion 
in anger; this suggests that while he is able to interact 
with his family, he is severely restricted in his ability to 
socially interact with those outside his intimates, 
particularly co-workers.  As noted above, a treating 
physician has described the veteran's social impairment as 
extreme.
 
In view of the documented severity and persistence of the 
veteran's psychiatric symptomatology, as well as his 
employment history, the evidence of social isolation and 
impairment, and the July 2001, June 2002, August 2002 and 
November 2002 opinions of his treating physicians and 
psychologists, as well as the decision of the SSA to grant 
disability benefits, the Board is satisfied that the 
veteran's PTSD is productive of total occupational and social 
impairment.  Accordingly, the Board concludes that a 100 
percent disability rating for the veteran's service-connected 
PTSD is warranted.

The Board lastly notes that the RO, in granting entitlement 
to service connection for PTSD, assigned the veteran an 
effective date for service connection of November 21, 2000.  
The record reflects that the veteran has experienced 
difficulty in adapting to his work environment since even 
before November 2000.  Moreover, VA treatment records since 
September 2000 document the interference of his PTSD with his 
last job, and record some of the same psychiatric complaints 
which were found by his psychiatrists and psychologists in 
their July 2001, June 2002, August 2002 and November 2002 
opinions to render him unemployable.  In light of the above, 
the Board is of the belief that the underlying level of 
severity for the veteran's PTSD has remained at the 100 
percent level since at least November 2000.  Accordingly, the 
Board concludes that the evidence supports the assignment of 
a schedular 100 percent disability rating for the entire 
period since November 21, 2000.  See Fenderson v. West, 12 
Vet. App. 119 (1999).


ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 100 percent disability rating 
for PTSD is granted.





	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


